 

EXHIBIT 10.2

 



 

 

EXCHANGE NOTE TRANSFER AGREEMENT   dated as of August 21, 2019   between   WORLD
OMNI AUTO LEASING LLC,
as Depositor   and   WORLD OMNI AUTOMOBILE LEASE SECURITIZATION TRUST 2019-B,
as Issuing Entity and Buyer

 



 

 

 

 

 

Table of Contents

 

    Page       Article I DEFINITIONS 2 Section 1.1 Certain Terms 2 Section 1.2
Other Definitional Provisions 2 Section 1.3 Other Terms 2 Section 1.4
Computation of Time Periods 2       Article II PURCHASE AND CONTRIBUTION 2
Section 2.1 Agreement to Sell and Transfer the Exchange Note 2 Section 2.2
Consideration and Payment 3 Section 2.3 Representations and Warranties 3 Section
2.4 Protection of Title 4 Section 2.5 Other Adverse Claims or Interests 5      
Article III MISCELLANEOUS 5 Section 3.1 Transfers Intended as Sale; Security
Interest 5 Section 3.2 Specific Performance 6 Section 3.3 Notices, Etc 6 Section
3.4 CHOICE OF LAW 6 Section 3.5 Counterparts 7 Section 3.6 Amendment 7 Section
3.7 Waivers 8 Section 3.8 Entire Agreement 8 Section 3.9 Severability of
Provisions 8 Section 3.10 Binding Effect; Assignability 8 Section 3.11
Acknowledgment and Agreement 8 Section 3.12 No Waiver; Cumulative Remedies 8
Section 3.13 Nonpetition Covenant 9 Section 3.14 Each Exchange Note Separate;
Assignees of the Exchange Note 9 Section 3.15 Submission to Jurisdiction; Waiver
of Jury Trial 10 Section 3.16 Limitation of Liability of Owner Trustee 11

 

Schedule I Perfection Representations, Warranties and Covenants

 

i

 

 

EXCHANGE NOTE TRANSFER AGREEMENT

 

THIS EXCHANGE NOTE TRANSFER AGREEMENT (as amended, supplemented or modified from
time to time, this “Agreement”) is made and entered into as of August 21, 2019
by WORLD OMNI AUTO LEASING LLC, a Delaware limited liability company (the
“Depositor”), and WORLD OMNI AUTOMOBILE LEASE SECURITIZATION TRUST 2019-B, a
Delaware statutory trust (the “Buyer” or the “Issuing Entity”).

 

WITNESSETH:

 

WHEREAS, World Omni LT is a Delaware statutory trust (the “Titling Trust”)
formed and operated pursuant to that certain Second Amended and Restated Trust
Agreement dated as of July 16, 2008 (as amended, modified or supplemented from
time to time, the “Titling Trust Agreement”) for the purpose, among other
things, of acquiring title to Closed-End Units and issuing Exchange Notes, each
relating to separate Reference Pools of Closed-End Units within the Closed-End
Collateral Specified Interest in the Titling Trust;

 

WHEREAS, on the date hereof, the Titling Trust, Auto Lease Finance LLC, a
Delaware limited liability company (“ALF LLC” or the “Initial Beneficiary”), AL
Holding Corp., as Closed-End Collateral Agent, and U.S. Bank National
Association, as Closed-End Administrative Agent, are entering into that certain
Exchange Note Supplement 2019-B to Collateral Agency Agreement (as amended,
modified or supplemented from time to time, the “Exchange Note Supplement”) to
issue the Closed-End Exchange Note initially sold and transferred to the
Depositor under an Exchange Note Sale Agreement (the “Exchange Note Sale
Agreement”), and then immediately sold and transferred to the Buyer under this
Agreement (the “Exchange Note”);

 

WHEREAS, on the date hereof, the Depositor purchased the Exchange Note from ALF
LLC pursuant to the Exchange Note Sale Agreement;

 

WHEREAS, the Depositor, and U.S. Bank Trust National Association, as owner
trustee, formed World Omni Automobile Lease Securitization Trust 2019-B as a
Delaware statutory trust pursuant to a Trust Agreement;

 

WHEREAS, the Depositor desires to sell to the Buyer, and the Buyer desires to
acquire, the Exchange Note;

 

WHEREAS, the Depositor desires to assign rights under the Exchange Note Sale
Agreement to the Buyer; and

 

WHEREAS, the Buyer will finance its acquisition of the Exchange Note by issuing
notes pursuant to an Indenture dated as of August 21, 2019 (as amended,
supplemented or modified from time to time, the “Indenture”) with MUFG Union
Bank, N.A., as indenture trustee (the “Indenture Trustee”);

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

 

 

 

Article I

DEFINITIONS

 

Section 1.1           Certain Terms. Terms defined in Appendix A to the
Indenture and in Appendix A to the Collateral Agency Agreement are, unless
otherwise defined herein or unless the context otherwise requires, used herein
as defined therein.

 

Section 1.2           Other Definitional Provisions.

 

(a)          Each term defined in the singular form in this Agreement shall mean
the plural thereof when the plural form of such term is used in this Agreement
or any certificate, report or other document made or delivered pursuant hereto,
and each term defined in the plural form in shall mean the singular thereof when
the singular form of such term is used herein or therein.

 

(b)          The words “hereof”, “herein”, “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits of or to this Agreement unless otherwise
specified.

 

Section 1.3           Other Terms. All accounting terms not specifically defined
herein or in Appendix A to the Indenture shall be construed in accordance with
GAAP. All terms used in Article 9 of the UCC and not specifically defined herein
or in Appendix A to the Indenture or in Appendix A to the Collateral Agency
Agreement are used herein as defined in such Article 9.

 

Section 1.4           Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

 

Article II

PURCHASE AND CONTRIBUTION

 

Section 2.1           Agreement to Sell and Transfer the Exchange Note. On the
terms and subject to the conditions set forth in this Agreement, on the date
hereof, the Depositor hereby:

 

(a)          transfers, assigns, sets over, sells and otherwise conveys to the
Buyer, and the Buyer hereby purchases from the Depositor, without recourse, all
of the Depositor’s right, title and interest in and to the Exchange Note,
including, but not limited to, all Closed-End Collections with respect to the
related 2019-B Reference Pool after the Cut-off Date; and

 

(b)          assigns all rights of the Depositor under the Exchange Note Sale
Agreement to the Buyer, including without limitation, the Depositor’s rights
under Section 2.3(c) of the Exchange Note Sale Agreement.

 

- 2 -

 

 

Section 2.2           Consideration and Payment. In consideration of the
transfer of the Exchange Note to the Buyer on the Closing Date, the Buyer shall
transfer to the Depositor on the Closing Date the Notes and the Certificate (as
such terms are defined in Appendix A to the Indenture). On the Closing Date, the
Depositor will cause an amount equal to $4,650,703.68 to be deposited into the
Reserve Account.

 

Section 2.3           Representations and Warranties.

 

(a)          The Depositor hereby represents and warrants to the Buyer that, as
of the date hereof:

 

(i)          Existence and Power. The Depositor is a limited liability company
duly organized, validly existing and in good standing under the laws of its
state of organization and has all power and authority required to carry on its
business as it is now conducted. The Depositor has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect the business, properties, financial condition or
results of operations of the Depositor taken as a whole.

 

(ii)         Company Authorization and No Contravention. The execution, delivery
and performance by the Depositor of each Transaction Document to which it is a
party (i) have been duly authorized by all necessary limited liability company
action and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
agreement, contract, order or other instrument to which it is a party or its
property is subject and (iii) will not result in any Adverse Claim on the
Exchange Note or give cause for the acceleration of any indebtedness of the
Depositor.

 

(iii)        No Consent Required. No approval, authorization or other action by,
or filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
other than UCC filings and other than approvals and authorizations that have
previously been obtained and filings which have previously been made.

 

(iv)        Binding Effect. Each Transaction Document to which the Depositor is
a party constitutes the legal, valid and binding obligation of the Depositor
enforceable against the Depositor in accordance with its terms, except as
limited by bankruptcy, insolvency, or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

 

(v)         Ownership and Transfer of Exchange Note. Immediately preceding its
sale of the Exchange Note to the Buyer, the Depositor was the owner of the
Exchange Note, free and clear of any Adverse Claim, and after such sale of the
Exchange Note to the Buyer, the Buyer shall at all times be entitled to all of
the rights and benefits of a holder of an Exchange Note under the Collateral
Agency Agreement and the Exchange Note Supplement.

 

- 3 -

 

 

(vi)        Applicable Law. The Depositor is in compliance with all Applicable
Laws, the failure to comply with which would have a material adverse effect on
the ability of the Depositor to perform its obligations hereunder.

 

(vii)       Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Depositor, threatened against the Depositor before or by
any Governmental Authority that (i) question the validity or enforceability of
this Agreement or materially and adversely affect the ability of the Depositor
to perform its obligations hereunder or (ii) individually or in the aggregate
would have a material adverse effect on the ability of the Depositor to perform
its obligations hereunder. The Depositor is not in default with respect to any
orders of any Governmental Authority, the default under which individually or in
the aggregate would have a material adverse effect on the ability of the
Depositor to perform its obligations hereunder.

 

(viii)      Status of Depositor. The Depositor is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Depositor is not subject to regulation as a “holding company,” an “affiliate” of
a “holding company”, or a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

The representations and warranties set forth in this Section 2.3(a) shall speak
only as of the date hereof and shall survive the sale of the Exchange Note
hereunder.

 

(b)          Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations contained in Schedule I
shall be continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

 

Section 2.4           Protection of Title.

 

(a)          Filings. The Depositor shall file such financing statements and
cause to be filed such continuation and other statements, all in such manner and
in such places as may be required by law fully to preserve, maintain and protect
the interest of the Buyer under this Agreement in the Exchange Note. The
Depositor shall deliver (or cause to be delivered) to the Buyer file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

 

(b)          Name Change. The Depositor shall not change its name, identity or
limited liability company structure in any manner that would, could, or might
make any financing statement or continuation statement filed by the Depositor in
accordance with Section 2.4(a) “seriously misleading” within the meaning of
Section 9-506, 9-507 and 9-508 of the UCC, unless it shall have given the Buyer
at least 30 days’ prior written notice thereof and shall have taken all action
prior to making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable in the opinion of the
Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a).

 

- 4 -

 

 

(c)          Sales Tax. All sales, property, use, transfer or other similar
taxes due and payable upon the purchase of the Exchange Note will be paid or
provided for by the Depositor.

 

(d)          Executive Office; Maintenance of Offices. The Depositor shall give
the Buyer at least 30 days’ prior written notice of any change of location of
the Depositor for purposes of Section 9-307 of the UCC and shall have taken all
action prior to making such change (or shall have made arrangements to take such
action substantially simultaneously with such change, if it is not possible to
take such action in advance) reasonably necessary or advisable in the opinion of
the Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a). The Depositor shall at all times
maintain its principal executive office within the United States of America.

 

Section 2.5           Other Adverse Claims or Interests. Except for the
conveyances and grants of security interests pursuant to this Agreement and the
other Transaction Documents, the Depositor shall not sell, pledge, assign or
transfer the Exchange Note to any other Person, or grant, create, incur, assume
or suffer to exist any Adverse Claim on any interest therein, and the Depositor
shall defend the right, title and interest of the Buyer in, to and under the
Exchange Note against all claims of third parties claiming through or under the
Depositor.

 

Article III

MISCELLANEOUS

 

Section 3.1           Transfers Intended as Sale; Security Interest.

 

(a)          Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and contributions rather than pledges or assignments of only a
security interest and shall be given effect as such for all purposes. The sale
and contribution of the Exchange Note shall be reflected on the Depositor’s
balance sheet and other financial statements as a sale and contribution of
assets by the Depositor. The sale and contribution by the Depositor of the
Exchange Note hereunder are and shall be without recourse to, or representation
or warranty (express or implied) by, the Depositor, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against the Depositor are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of underlying indebtedness, and therefore are
intended to be consistent with warranties ordinarily given by a seller of goods
under Article 2 of the UCC.

 

(b)          Notwithstanding the foregoing, in the event that the Exchange Note
is held to be property of the Depositor, or if for any reason this Agreement is
held or deemed to create a security interest in the Exchange Note, then it is
intended that:

 

- 5 -

 

 

(i)          This Agreement shall be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

 

(ii)         The conveyance provided for in Section 2.1 shall be deemed to be a
grant by the Depositor to the Buyer of a security interest in all of its right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the Exchange Note, to secure the
performance of the obligations of the Depositor hereunder;

 

(iii)        The possession by the Buyer or its agent of the Exchange Note shall
be deemed to be “possession by the secured party” or possession by the purchaser
or a Person designated by such purchaser, for purposes of perfecting the
security interest pursuant to the New York UCC and the UCC of any other
applicable jurisdiction; and

 

(iv)        Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Buyer for the purpose of perfecting such
security interest under Applicable Law.

 

Section 3.2           Specific Performance. Either party may enforce specific
performance of this Agreement.

 

Section 3.3           Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication or electronic mail) and shall be personally
delivered or sent by certified mail, postage prepaid, or by facsimile or by
electronic mail (if designated by a party to the other parties), to the intended
party at the address, facsimile number or electronic mail address of such party
set forth under its name on the signature pages hereof or at such other address,
facsimile number or electronic mail address as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered or sent by
electronic mail, when received, (b) if sent by certified mail, three Business
Days after having been deposited in the mail, postage prepaid, (c) if sent by
overnight courier, one Business Day after having been given to such courier, and
(d) if transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means. Notwithstanding the foregoing, with the consent of the
appropriate party to this Agreement, the obligations of World Omni and any
Affiliate of World Omni to deliver or provide any demand, delivery, notice,
communication or instruction to such party other than a Noteholder shall be
satisfied by World Omni or such Affiliate, as the case may be, making such
demand, delivery, notice, communication or instruction available at
https://via.intralinks.com/, or such other website or distribution service or
provider as World Omni or such Affiliate, as applicable, shall designate by
written notice to the other parties hereto.

 

Section 3.4           CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

- 6 -

 

 

Section 3.5           Counterparts. This Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

 

Section 3.6           Amendment.

 

(a)          Any term or provision of this Agreement may be amended by the
Depositor without the consent of the Indenture Trustee, any Noteholder or the
Buyer; provided that (i) any amendment that materially and adversely affects the
interests of the Noteholders shall require the consent of Noteholders evidencing
not less than a majority of the aggregate outstanding principal amount of the
Controlling Class and (ii) any amendment that materially and adversely affects
the interests of the Certificateholders, the Indenture Trustee or the Buyer
shall require the prior written consent of the Persons whose interests are
materially and adversely affected. An amendment shall be deemed not to
materially and adversely affect the interests of the Noteholders if the Rating
Agency Condition is satisfied with respect to such amendment. The consent of the
Certificateholders or the Buyer shall be deemed to have been given if the
Closed-End Servicer does not receive a written objection from such Person within
10 Business Days after a written request for such consent shall have been given.

 

(b)          Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or delay the Final Scheduled
Payment Date of any Note without the consent of the Holder of such Note, or (ii)
reduce the percentage of the aggregate outstanding principal amount of the
Outstanding Notes, the Holders of which are required to consent to any matter
without the consent of the Holders of at least the percentage of the aggregate
outstanding principal amount of the Outstanding Notes which were required to
consent to such matter before giving effect to such amendment.

 

(c)          Notwithstanding anything herein to the contrary, any term or
provision of this Agreement may be amended by the Depositor without the consent
of any of the Buyer, the Noteholders or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied.

 

(d)          It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

(e)          Prior to the execution of any amendment to this Agreement, the
Depositor shall provide each Rating Agency with written notice of the substance
of such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, the Depositor shall furnish a copy of such
amendment to each Rating Agency, the Issuing Entity, the Owner Trustee, and the
Indenture Trustee.

 

- 7 -

 

 

(f)          Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.

 

Section 3.7           Waivers. No failure or delay on the part of the Buyer, the
Closed-End Servicer, the Depositor or the Indenture Trustee in exercising any
power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Buyer or the Depositor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by the Buyer under this
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

 

Section 3.8           Entire Agreement. The Transaction Documents contain a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter thereof,
superseding all prior oral or written understandings. There are no unwritten
agreements among the parties.

 

Section 3.9           Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

Section 3.10         Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of the Buyer and the Depositor and their
respective successors and permitted assigns. The Depositor may not assign any of
its rights hereunder or any interest herein without the prior written consent of
the Buyer, except as otherwise herein specifically provided. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as the parties hereto shall agree.

 

Section 3.11         Acknowledgment and Agreement. By execution below, the
Depositor expressly acknowledges and consents to the pledge of the Exchange Note
and the assignment of all rights and obligations of the Depositor related
thereto by the Buyer to the Indenture Trustee pursuant to the Indenture for the
benefit of the Noteholders. In addition, the Depositor hereby acknowledges and
agrees that for so long as the Notes are outstanding, the Indenture Trustee will
have the right to exercise all powers, privileges and claims of the Buyer under
this Agreement.

 

Section 3.12         No Waiver; Cumulative Remedies. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

- 8 -

 

 

Section 3.13         Nonpetition Covenant. With respect to each Bankruptcy
Remote Party, each party hereto (and each holder and pledgee of the Exchange
Note, by virtue of its acceptance of such Exchange Note or pledge thereof)
agrees that, prior to the date which is one year and one day after payment in
full of all obligations under each Financing (i) no party hereto shall authorize
such Bankruptcy Remote Party to commence a voluntary winding-up or other
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and (ii)
none of the parties hereto shall commence or join with any other Person in
commencing any proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. Each of the parties hereto agrees that,
prior to the date which is one year and one day after the payment in full of all
obligations under each Financing, it will not institute against, or join any
other Person in instituting against, any Bankruptcy Remote Party an action in
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceeding under the laws of the United States or any State of the
United States.

 

Section 3.14         Each Exchange Note Separate; Assignees of the Exchange
Note. Each party hereto acknowledges and agrees (and each holder or pledgee of
the Exchange Note, by virtue of its acceptance of such Exchange Note or pledge
thereof acknowledges and agrees) that (a) the Closed-End Collateral Specified
Interest is a separate series of the Titling Trust as provided in Section
3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code Section
3801 et seq., (b) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to (i) the Exchange Note or
the related 2019-B Reference Pool shall be enforceable against such Reference
Pool only and not against any Other Reference Pool or the Warehouse Facility
Pool or any Unencumbered Reference Pool and (ii) any Other Exchange Note, any
Other Reference Pool, the Warehouse Facility Pool or any Unencumbered Reference
Pool shall be enforceable against such Other Exchange Note, Other Reference
Pools, the Warehouse Facility Pool or Unencumbered Reference Pool only, as
applicable, and not against the Exchange Note or any Closed-End Units included
in the 2019-B Reference Pool, (c) except to the extent required by law, the
Closed-End Units included in the Warehouse Facility Pool, Closed-End Units
included in any Unencumbered Reference Pool or Closed-End Units included in any
Other Reference Pool with respect to any Other Exchange Note (other than the
Exchange Note transferred hereunder which is related to the 2019-B Reference
Pool) shall not be subject to the claims, debts, liabilities, expenses or
obligations arising from or with respect to the Exchange Note in respect of such
claim, (d) no creditor or holder of a claim relating to (i) the Exchange Note or
the related 2019-B Reference Pool shall be entitled to maintain any action
against or recover any assets allocated to any Other Reference Pool, the
Warehouse Facility Pool, any Unencumbered Reference Pool or any Other Exchange
Note or the assets allocated thereto, and (ii) any Other Reference Pool, the
Warehouse Facility Pool, any Unencumbered Reference Pool or any Other Exchange
Note other than the Exchange Note related to the 2019-B Reference Pool shall be
entitled to maintain any action against or recover any assets allocated to the
2019-B Reference Pool, and (e) any purchaser, assignee or pledgee of an interest
in the 2019-B Reference Pool or, the Exchange Note, must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Titling Trust a non-petition covenant substantially
similar to that set forth in Section 11.10 of the Titling Trust Agreement, and
(ii) execute an agreement for the benefit of each holder, assignee or pledgee
from time to time of any Other Exchange Note to release all claims to the assets
of the Titling Trust allocated to the Warehouse Facility Pool, any Unencumbered
Reference Pool and each Other Reference Pool and, in the event that such release
is not given effect, to fully subordinate all claims it may be deemed to have
against the assets of the Titling Trust allocated to the Warehouse Facility
Pool, any Unencumbered Reference Pool and each Other Reference Pool. Pursuant to
Section 3.1(a) of the Intercreditor Agreement, on the date hereof, each party
hereto shall enter into a Joinder Agreement to the Intercreditor Agreement as a
new Interest Holder, and shall deliver an executed copy of such Joinder
Agreement to each party to the Intercreditor Agreement.

 

- 9 -

 

 

Section 3.15         Submission to Jurisdiction; Waiver of Jury Trial. Each of
the parties hereto hereby irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 3.3 of this Agreement;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          to the extent permitted by applicable law, waives all right of
trial by jury in any action, proceeding or counterclaim based on, or arising out
of, under or in connection with this Agreement, any other Transaction Document,
or any matter arising hereunder or thereunder.

 

- 10 -

 

 

Section 3.16         Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by U.S. Bank Trust National Association, not individually or
personally but solely as Owner Trustee of the Issuing Entity, in the exercise of
the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuing Entity is made and intended not as personal representations,
undertakings and agreements by U.S. Bank Trust National Association but is made
and intended for the purpose of binding only the Issuing Entity, (c) nothing
herein contained shall be construed as creating any liability on U.S. Bank Trust
National Association, individually or personally, to perform any covenant either
expressed or implied contained herein of the Issuing Entity, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto, (d) U.S. Bank Trust National
Association has not verified and made no investigation as to the accuracy or
completeness of any representations and warranties made by the Issuing Entity in
this Agreement and (e) under no circumstances shall U.S. Bank Trust National
Association be personally liable for the payment of any indebtedness or expenses
of the Issuing Entity or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuing Entity
under this Agreement or any other related documents.

 

- 11 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  WORLD OMNI AUTO LEASING LLC       By:       Name:       Title:            
Address:   190 Jim Moran Blvd.
Deerfield Beach, Florida  33442   Telephone: (954) 429-2900                     
  Telecopy: (954) 429-2685         WORLD OMNI AUTOMOBILE LEASE SECURITIZATION
TRUST 2019-B       By: U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee         By:       Name:      
Title:             Address:   190 South LaSalle Street, 7th Floor   Chicago,
Illinois  60603   Telephone: (312) 332-7490   Telecopy: (866) 807-8670   Email:
christopher.nuxoll@usbank.com

 

 

 

 

SCHEDULE I

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in the
Exchange Note Transfer Agreement, the Depositor hereby represents, warrants, and
covenants to the Buyer as follows on the Closing Date:

 

1.          The Exchange Note Transfer Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Exchange Note in
favor of the Buyer, which security interest is prior to all other Adverse Claims
and is enforceable as such as against creditors of and purchasers from the
Depositor.

 

2.          The Exchange Note constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.

 

3.          The Depositor owns and has good and marketable title to the Exchange
Note free and clear of any Adverse Claim, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Adverse Claim attaches is not impaired during the pendency of such
proceeding.

 

4.          The Depositor has received all consents and approvals to the sale of
the Exchange Note hereunder to the Buyer required by the terms of the Exchange
Note to the extent that it constitutes an instrument or a payment intangible.

 

5.          The Depositor has received all consents and approvals required by
the terms of the Exchange Note, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Buyer of its interest and rights in the Exchange Note hereunder.

 

6.          The Depositor has caused or will have caused, within ten days after
the effective date of the Exchange Note Transfer Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the Exchange
Note from the Depositor to the Buyer and the security interest in the Exchange
Note granted to the Buyer hereunder.

 

7.          To the extent that the Exchange Note constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Buyer.

 

Sch. I-1

 

 

8.          Other than the transfer of the Exchange Note from ALF LLC to the
Depositor under the Exchange Note Sale Agreement and from the Depositor to the
Buyer under the Exchange Note Transfer Agreement and the security interest
granted to the Indenture Trustee pursuant to the Indenture, the Depositor has
not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed the Exchange Note. The Depositor has not authorized the filing of, nor
is aware of, any financing statements against the Depositor that include a
description of collateral covering the Exchange Note other than any financing
statement relating to any security interest granted pursuant to the Transaction
Documents or that has been terminated.

 

9.          No instrument or tangible chattel paper that constitutes or
evidences the Exchange Note has any marks or notations indicating that it has
been pledged, assigned or otherwise conveyed to any Person other than the
Indenture Trustee.

 

Sch. I-2

 